DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, 19, and 20 of U.S. Patent No. US 10,223,783 B2 (“Pat 783”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Consider application claim 1, claim 19 of Pat 783 discloses a computer-implemented method for encoding dot-matrix product information comprising: outputting, via a processor, a request for user input indicative of a dot-matrix grid size, wherein the dot-matrix grid size is indicative of a number of discrete dots that are available for forming dot patterns m a dot-matrix grid; receiving, via the processor, the user input indicative of the dot-matrix grid size; determining, via the processor, a dot pattern variation level corresponding to the dot-matrix grid size, wherein the dot pattern variation level is indicative of a minimum number of dot pattern variations in the dot-matrix mid that are usable to represent any alpha-numeric digit in a set of alpha-numeric digits; outputting a request for user input indicative of a plurality of product information attributes; receiving, via the processor, the user input indicative of the plurality of product information attributes; creating, via the processor, an encoding structure that is indicative of a respective set of candidate attribute values for each of the plurality of product information attributes; and outputting, via the processor, a dot pattern code map, wherein the dot pattern code map is indicative of a respective combination of dot pattern variations of one or more alpha-numeric digits in the set of alpha-numeric digits that encodes each candidate attribute value in the encoding structure the encoding structure.
Claim 19 of Pat 783 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 2, claim 19 of Pat 783 discloses a computer-implemented method for encoding dot-matrix product information comprising: …the dot pattern variation level is indicative of a minimum number of dot pattern variations in the dot-matrix mid that are usable to represent any alpha-numeric digit in a set of alpha-numeric digits….
Claim 19 of Pat 783 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 3, claim 20 of Pat 783 discloses a computer-implemented method, wherein the dot pattern variation level is indicative of a respective number dot pattern variations in the dot-matrix grid that are usable for each alpha-numeric digit, wherein each dot pattern variation is readable as being representative of a single respective corresponding alpha-numeric digit.
Claim 20 of Pat 783 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 4, claim 4 of Pat 783 discloses a computer-implemented method, wherein the dot pattern variation level is further indicative of a respective maximum number of dot pattern variations in the dot-matrix and that are readable as being representative of a single corresponding alpha-numeric digit in the set of alpha-numeric digits, and wherein, for each alpha-numeric digit, the respective maximum number of dot pattern variations of the alpha-numeric digit is less than a number of possible dot pattern variations of the alpha-numeric digit.
Claim 4 of Pat 783 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 8, application claim 8 discloses the system that practices the method claimed in application claim 1.  Thus, nonstatutory double patenting applies.
Consider application claim 9, application claim 9 discloses the system that practices the method claimed in application claim 2.  Thus, nonstatutory double patenting applies.
Consider application claim 10, application claim 10 discloses the system that practices the method claimed in application claim 3.  Thus, nonstatutory double patenting applies.
Consider application claim 11, application claim 11 discloses the system that practices the method claimed in application claim 4.  Thus, nonstatutory double patenting applies.
Consider application claim 15, application claim 15 discloses the computer program product that stores the method claimed in application claim 1.  Thus, nonstatutory double patenting applies.
Consider application claim 16, application claim 16 discloses the computer program product that stores the method claimed in application claim 2.  Thus, nonstatutory double patenting applies.
Consider application claim 17, application claim 17 discloses the computer program product that stores the method claimed in application claim 3.  Thus, nonstatutory double patenting applies.
Consider application claim 18, application claim 18 discloses the computer program product that stores the method claimed in application claim 4.  Thus, nonstatutory double patenting applies.
Claims 5-7, 12-14, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, 19, and 20 of U.S. Patent No. US 10,223,783 B2 (“Pat 783”) in view of U.S. Patent No. US 10,685,436 B2 (“Pat 436”).
Consider application claim 5, claims of Pat 783 disclose all the limitations in application claim 1 but they do not disclose the dot pattern code map indicates an encoding structure for the dot-matrix product information at the dot pattern variation level.
Claim 3 of Pat 436 discloses the dot pattern code map indicates an encoding structure for the dot-matrix product information at the dot pattern variation level (claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of indicating an encoding structure for the dot-matrix product information at the dot pattern variation level because such incorporation would allow manufacturers to identify and locate any item in the food supply chain and quickly trace back its source.  Col. 3, lines 28-40.
Consider application claim 6, claim 4 of Pat 436 discloses the encoding structure indicates a correspondence between each dot pattern variation readable as the particular alpha-numeric digit and a respective one or more attribute values of one or more product information attributes (claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of indicating an encoding structure for the dot-matrix product information at the dot pattern variation level because such incorporation would allow manufacturers to identify and locate any item in the food supply chain and quickly trace back its source.  Col. 3, lines 28-40.
Consider application claim 7, claim 5 of Pat 436 discloses the particular alpha-numeric digit encodes multiple product information attributes (claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of indicating an encoding structure for the dot-matrix product information at the dot pattern variation level because such incorporation would allow manufacturers to identify and locate any item in the food supply chain and quickly trace back its source.  Col. 3, lines 28-40.
Consider application claim 12, application claim 12 discloses the system that practices the method claimed in application claim 5.  Thus, nonstatutory double patenting applies.
Consider application claim 13, application claim 13 discloses the system that practices the method claimed in application claim 6.  Thus, nonstatutory double patenting applies.
Consider application claim 14, application claim 14 discloses the system that practices the method claimed in application claim 7.  Thus, nonstatutory double patenting applies.
Consider application claim 19, application claim 19 discloses the computer program product that stores the method claimed in application claim 5.  Thus, nonstatutory double patenting applies.
Consider application claim 20, application claim 20 discloses the computer program product that stores the method claimed in application claim 6.  Thus, nonstatutory double patenting applies.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 12 of U.S. Patent No. US 10,685,436 B2 (“Pat 436”) in view of U.S. Patent No. US 10,223,783 B2 (“Pat 783”).
Consider application claim 1, claim 1 of Pat 436 discloses a computer-implemented method for decoding dot-matrix product information, the method comprising: reading, by a computer processor, a particular alpha-numeric digit represented within a dot-matrix grid; determining, by the computer processor, a dot-matrix variation level of the particular alpha-numeric digit based at least in part on a dot-matrix grid size of the dot-matrix grid; selecting, by the computer processor, a dot pattern code map that encodes the dot-matrix product information at the dot pattern variation level, wherein the dot-matrix product information comprises a plurality of product information attributes and a respective plurality of attribute values for each of the plurality of product information attributes; and outputting, by the computer processor and based at least in part on the dot pattern code map, decoded dot-matrix product information corresponding to the particular alpha-numeric digit, wherein the dot-matrix grid size is indicative of a number of discrete dots that are available for forming dot pattern variations of the alpha-numeric digit in the dot-matrix grid and the dot pattern variation level is indicative of a minimum number of dot pattern variations in the dot-matrix grid that are usable to represent any alpha-numeric digit in a set of alpha-numeric digits that includes the particular alpha-numeric digit, wherein each dot pattern variation is readable as being representative of a single respective corresponding alpha-numeric digit.
Claim 4 of Pat 436 discloses the encoding structure indicates a correspondence between each dot pattern variation readable as the particular alpha-numeric digit and a respective one or more attribute values of one or more product information attributes.
However, claims of Pat 436 does not explicitly discloses receiving, by a processor, a user input, the user input indicative of a dot-matrix grid size; and receiving, by the processor, a second user input, the second user input indicative of a plurality of product information attributes.
Claim 19 of Pat 783 discloses receiving, by a processor, a user input, the user input indicative of a dot-matrix grid size; and receiving, by the processor, a second user input, the second user input indicative of a plurality of product information attributes (claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of inputting information indicative of a dot-matrix grid size and of a plurality of product information attributes because such incorporation would allow manufacturers to identify and locate any item in the food supply chain and quickly trace back its source.  Col. 3, lines 28-40.
Consider application claim 2, claim 1 of Pat 436 discloses a computer-implemented method for decoding dot-matrix product information, the method comprising: reading, by a computer processor, a particular alpha-numeric digit represented within a dot-matrix grid; determining, by the computer processor, a dot-matrix variation level of the particular alpha-numeric digit based at least in part on a dot-matrix grid size of the dot-matrix grid; selecting, by the computer processor, a dot pattern code map that encodes the dot-matrix product information at the dot pattern variation level, wherein the dot-matrix product information comprises a plurality of product information attributes and a respective plurality of attribute values for each of the plurality of product information attributes; and outputting, by the computer processor and based at least in part on the dot pattern code map, decoded dot-matrix product information corresponding to the particular alpha-numeric digit, wherein the dot-matrix grid size is indicative of a number of discrete dots that are available for forming dot pattern variations of the alpha-numeric digit in the dot-matrix grid and the dot pattern variation level is indicative of a minimum number of dot pattern variations in the dot-matrix grid that are usable to represent any alpha-numeric digit in a set of alpha-numeric digits that includes the particular alpha-numeric digit, wherein each dot pattern variation is readable as being representative of a single respective corresponding alpha-numeric digit.
Claim 1 of Pat 436 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 3, claim 1 of Pat 436 discloses a computer-implemented method for decoding dot-matrix product information, the method comprising: …each dot pattern variation is readable as being representative of a single respective corresponding alpha-numeric digit.
Claim 1 of Pat 436 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 4, claim 12 of Pat 436 discloses the dot pattern variation level is indicative of a maximum number of encoded dot pattern variations for the particular alpha-numeric digit, and wherein the maximum number of encoded dot pattern variations of the particular alpha-numeric digit is less than a total number of possible dot pattern variations of the particular alpha-numeric digit.
Claim 12 of Pat 436 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 5, claim 3 of Pat 436 discloses the dot pattern code map indicates an encoding structure for the dot-matrix product information at the dot pattern variation level.
Claim 3 of Pat 436 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 6, claim 4 of Pat 436 discloses the encoding structure indicates a correspondence between each dot pattern variation readable as the particular alpha-numeric digit and a respective one or more attribute values of one or more product information attributes.
Claim 4 of Pat 436 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 7, claim 5 of Pat 436 discloses the particular alpha-numeric digit encodes multiple product information attributes.
Claim 5 of Pat 436 discloses all the limitations of the application claim.  Thus, nonstatutory double patenting applies.
Consider application claim 8, application claim 8 discloses the system that practices the method claimed in application claim 1.  Thus, nonstatutory double patenting applies.
Consider application claim 9, application claim 9 discloses the system that practices the method claimed in application claim 2.  Thus, nonstatutory double patenting applies.
Consider application claim 10, application claim 10 discloses the system that practices the method claimed in application claim 3.  Thus, nonstatutory double patenting applies.
Consider application claim 11, application claim 11 discloses the system that practices the method claimed in application claim 4.  Thus, nonstatutory double patenting applies.
Consider application claim 12, application claim 12 discloses the system that practices the method claimed in application claim 5.  Thus, nonstatutory double patenting applies.
Consider application claim 13, application claim 13 discloses the system that practices the method claimed in application claim 6.  Thus, nonstatutory double patenting applies.
Consider application claim 14, application claim 14 discloses the system that practices the method claimed in application claim 7.  Thus, nonstatutory double patenting applies.
Consider application claim 15, application claim 15 discloses the computer program product that stores the method claimed in application claim 1.  Thus, nonstatutory double patenting applies.
Consider application claim 16, application claim 16 discloses the computer program product that stores the method claimed in application claim 2.  Thus, nonstatutory double patenting applies.
Consider application claim 17, application claim 17 discloses the computer program product that stores the method claimed in application claim 3.  Thus, nonstatutory double patenting applies.
Consider application claim 18, application claim 18 discloses the computer program product that stores the method claimed in application claim 4.  Thus, nonstatutory double patenting applies.
Consider application claim 19, application claim 19 discloses the computer program product that stores the method claimed in application claim 5.  Thus, nonstatutory double patenting applies.
Consider application claim 20, application claim 20 discloses the computer program product that stores the method claimed in application claim 6.  Thus, nonstatutory double patenting applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486